Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2009 year end results and reserves information This news release includes forward-looking information and statements within the meaning of applicable securities laws. Readers are referred to "Forward-Looking Information and Statements" at the end of this news release for further information. Readers are also referred to "Information Regarding Reserves, Resources and Operational Information in this News Release", "Notice to U.S. Readers" and "Non-GAAP Measures" at the end of this news release for information regarding the presentation of the financial, reserves, contingent resources and operational information in this news release and the use of the terms "BOE", "Mcfe", "MMcfe", "Bcfe" and "Tcfe" and similar terms in this news release. A full copy of our 2009 Financial Statements and MD&A have been filed on our website at www.enerplus.com, under our profile on SEDAR at www.sedar.com, and on the EDGAR website at www.sec.gov. CALGARY, Feb. 25 /CNW/ - 2009 was a transition year for Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) as we continued to move from an income model to a hybrid growth and income-oriented model. During this transition, we have been focused on delivering on operational targets, repositioning the asset base, adding key leadership and technical skills and ensuring a balance of distributions and capital reinvestment in line with cash flows. We made significant progress with respect to these strategies and we believe we are well positioned for success beginning in 2010 as the performance from our new growth plays begin to contribute to our results. We are realigning our asset base to include not only mature income-oriented assets but also early stage, growth-oriented assets such as the Marcellus shale gas play in the U.S., Bakken/tight oil on both sides of the border and Deep Basin tight gas in Canada. We have begun to build a meaningful portfolio of growth prospects and expect to continue adding these types of properties to our portfolio. We also believe a greater concentration of assets will allow us to focus our activities on a fewer number of high impact properties and create the greatest value for our unitholders. We completed an initial $100 million divestment in 2009 and plan to market and potentially divest up to 14,000 BOE/day of non-core assets, representing roughly 15% of our current production volumes. We have also been adding key skills within our organization to support this strategy at both the leadership and technical level. In 2009, we managed our development capital spending and distributions within cash flows while meeting our production targets and advancing our growth strategy. We deferred our oil sands program to focus our capital in our other growth plays. BUILDING FUTURE GROWTH POTENTIAL: - Enerplus invested over $500 million in 2009 acquiring over 226,000 net acres (approximately 350 net sections) of early stage growth lands in the Marcellus shale gas (approximately 200 net sections), Bakken/tight oil in Saskatchewan and North Dakota (approximately 78 net sections), Deep Basin tight gas in Alberta and British Columbia (approximately 29 net sections) and other various plays. - We added over 2.1 trillion cubic feet equivalent ("Tcfe") of contingent resources associated with our Marcellus shale gas assets, providing the opportunity to more than triple our current total natural gas proved plus probable reserves. - We invested $82 million on assessment activities associated with early-stage resource plays including land, seismic and drilling. - We increased the best estimate of contingent resources associated with our Kirby Oil Sands lease by 20% to 497 million barrels, adding 83 million barrels from the estimate at year end 2008. Since acquiring the lease in 2007, we have increased the contingent resource estimate by over 100%. PRESERVING FINANCIAL STRENGTH: - Through our disciplined approach to capital spending and distributions, we maintained a strong balance sheet and exited 2009 with a trailing debt-to-cash flow ratio of 0.6x. - Our unused debt facility of approximately $1.4 billion should provide meaningful credit capacity to fund additional acquisitions and further transition the asset base. - Cash flow from operating activities was down considerably in 2009 to $776 million from $1,263 million in 2008 as a result of decreased commodity prices. - Cash distributions paid to unitholders were reduced by 56% and totaled $2.23 per trust unit. In total, 47% of cash flow was paid to unitholders. - Cash distributions and development capital spending combined represented 87% of cash flow for the year. - Our oil and natural gas hedging program generated cash gains of $155.8 million during 2009. OPERATIONAL PERFORMANCE: - Production averaged 91,569 BOE/day, slightly ahead of our full-year guidance of 91,000 BOE/day. - Average December production volumes were 85,400 BOE/day, 3% below our exit target as a result of unexpected downtime related to cold weather, unplanned turn-arounds at two non-operated facilities and delays in capital spending. After adjusting for weather and unplanned downtime, our exit rate would have been 87,200 BOE/day. - Capital spending was $299 million, approximately 5% less than our guidance of $315 million excluding the carry capital associated with our Marcellus shale gas assets. - A total of 313 net wells were drilled with a 99% success rate. - Operating costs were $9.79/BOE, 4% lower than our guidance of $10.20/BOE. - General and Administrative ("G&A") expenses were impacted by one-time costs in 2009 and averaged $2.64/BOE, approximately 8% higher than our guidance of $2.45/BOE. After adjusting for one-time costs, our G&A costs were $2.31/BOE, approximately 6% better than guidance. - We sold approximately 4.5 net sections of low working interest, non-core property interests in southeast Saskatchewan for approximately $100 million as part of our strategy to focus our activities on a fewer number of high impact resource plays. - We are well positioned to begin marketing and potentially divest up to 14,000 BOE/day of non-core assets to further focus our asset base. - Our reserve volumes were impacted by negative revisions associated with changes in evaluation methodology, the removal of undeveloped drilling locations due to changes to our capital spending plans, lower natural gas prices along with reservoir performance. - Total proved plus probable reserves declined to 345 million BOE, a decrease of approximately 20% over year-end 2008, primarily in our shallow natural gas assets. - Our 2009 acquisition activities were focused primarily on acquiring land positions in key resource plays that provide growth prospects for the future. While these acquisitions did not add any significant proved plus probable reserves in the current year, they did add significant contingent resources and growth potential for future years. - The negative reserve revisions more than offset the reserves added through our capital spending and acquisition activities. As a result, our Finding & Development ("F&D") and Finding, Development & Acquisition ("FD&A") costs and recycle ratios were negative in 2009 and consequently incalculable. - Excluding revisions, our capital program added 13.6 million BOE of new reserves resulting in F&D costs of approximately $20/BOE with a 1.3x recycle ratio. SELECTED FINANCIAL AND OPERATING HIGHLIGHTS << SELECTED FINANCIAL RESULTS Three months ended Twelve months ended December 31, December 31, (in Canadian dollars) 2009 2008 2009 2008 Financial (000's) Cash Flow from Operating Activities $188,579 $258,536 $775,786 $1,262,782 Cash Distributions to Unitholders(1) 95,550 167,017 368,201 786,138 Excess of Cash Flow Over Cash Distributions 93,029 91,519 407,585 476,644 Net Income 2,718 189,495 89,117 888,892 Debt Outstanding - net of cash 485,349 657,421 485,349 657,421 Capital Spending 118,889 200,254 299,111 577,739 Acquisitions 49,100 1,443 271,977 1,772,826 Divestments 102,070 162 104,325 504,859 Actual Cash Distributions to Unitholders per Trust Unit $0.54 $1.23 $2.23 $5.06 Financial per Weighted Average Trust Unit(2) Cash Flow from Operating Activities $1.07 $1.56 $4.58 $7.86 Cash Distributions(1) 0.54 1.01 2.17 4.89 Excess of Cash Flow Over Cash Distributions 0.53 0.55 2.41 2.97 Net Income 0.02 1.15 0.53 5.54 Payout Ratio(3) 51% 65% 47% 62% Adjusted Payout Ratio(3) 114% 144% 87% 109% Selected Financial Results per BOE(4) Oil & Gas Sales(5) $41.75 $46.54 $36.89 $65.79 Royalties (6.56) (8.61) (6.21) (12.27) Commodity Derivative Instruments 3.34 3.54 4.66 (2.94) Operating Costs (9.27) (9.46) (9.71) (9.51) General and Administrative Expenses (3.30) (1.71) (2.44) (1.68) Interest and Other Expenses (0.72) (2.73) (0.34) (1.59) Taxes 0.66 0.92 (0.01) (0.65) Asset retirement obligations settled (0.63) (0.53) (0.41) (0.52) Cash Flow from Operating Activities before changes in non-cash working capital $25.26 $27.96 $22.43 $36.63 Weighted Average Number of Trust Units Outstanding(2) 176,872 165,373 169,280 160,589 Debt to Trailing 12 Month Cash Flow Ratio(6) 0.6x 0.5x 0.6x 0.5x SELECTED OPERATING RESULTS Three months ended Twelve months ended December 31, December 31, 2009 2008 2009 2008 Average Daily Production Natural gas (Mcf/day) 305,691 346,439 326,570 338,869 Crude oil (bbls/day) 31,590 35,434 32,984 34,581 NGLs (bbls/day) 4,238 4,529 4,157 4,627 Total (BOE/day) 86,777 97,702 91,569 95,687 % Natural gas 59% 59% 59% 59% Average Selling Price(5) Natural gas (per Mcf) $4.06 $6.92 $3.91 $8.17 Crude oil (per bbl) 67.90 55.16 58.54 91.31 NGLs (per bbl) 56.96 43.55 41.54 68.93 CDN$/US$ exchange rate 0.95 0.82 0.88 0.94 Net Wells drilled 156 174 313 643 Success Rate(7) 99% 99% 99% 99% (1) Calculated based on distributions paid or payable. (2) Weighted average trust units outstanding for the period, includes the equivalent exchangeable limited partnership units. (3) Payout ratio is calculated as cash distributions to unitholders divided by cash flow from operating activities. Adjusted payout ratio is calculated as the sum of cash distributions to unitholders plus development capital and office expenditures divided by cash flow from operating activities. See "Non-GAAP Measures" below. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Including the cash flow of Focus Energy Trust for 2008. (7) Based on wells drilled, cased and tied in, excluding any wells pending completion/tie-in. Trust Unit Trading Summary For the twelve months ended TSX - ERF.un U.S.(x) - ERF December 31, 2009 (CDN$) (US$) High $28.00 $25.13 Low $16.75 $12.85 Close $24.21 $23.06 (x) U.S. Composite Exchange Data including NYSE. 2009 Cash Distributions Per Trust Unit (Based on Month of Payment) CDN$ US$ First Quarter Total $0.61 $0.49 Second Quarter Total $0.54 $0.46 Third Quarter Total $0.54 $0.49 Fourth Quarter Total $0.54 $0.51 Total Year-to-Date $2.23 $1.95 >> FUTURE GROWTH POTENTIAL A key element of our business strategy in 2009 was to add more early-stage resource plays to our portfolio through both acquisitions and organic development. We believe the addition of these types of plays will help to improve the profitability of our business and position us to show meaningful growth in both reserves and production. Enerplus invested over $550 million to build our inventory of early stage resource plays in 2009 and begin assessment of these lands. In total, we acquired approximately 226,000 net acres of prospective land the majority of which was in three key growth areas. In 2009, Enerplus made a strategic investment in the Marcellus shale gas fairway, acquiring approximately 126,000 net acres of land and gaining entry into one of the most economic and prolific shale gas resource plays in North America. This investment provides us with a significant new growth area containing over 2.1 Tcfe of best estimate contingent resources net to Enerplus. To put this acquisition in context, this could more than triple our proved plus probable natural gas reserves. Current plans are expected to grow production to over 100 million cubic feet ("MMcf") per day of natural gas from the Marcellus net to Enerplus over the next four years with production increasing from 2.1 MMcfe/day at the end of 2009 to over 18 MMcfe/day by year end 2010. With close proximity to the largest consuming region of natural gas in North America, the Marcellus play has one of the highest netbacks, best breakeven costs and superior economic returns compared to other natural gas developments. We also added to our Bakken/tight oil portfolio and have now accumulated in the order of 100 net sections of undeveloped Bakken land in both Canada and the U.S. In May, we purchased a 25% working interest in 44 gross sections of prospective Bakken land in southeast Saskatchewan for $25 million and followed with the purchase of a 50% working interest in approximately 34 gross sections of prospective Bakken land in North Dakota for US$27 million in October.
